MEMORANDUM**
Benjamin R. Meyers appeals pro se the district court’s judgment dismissing his action alleging commercial defamation under Section 43 of the Lanham Act, 15 U.S.C. § 1125. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Maktab Tarighe Oveyssi Shah Maghsoudi, Inc. v. Kianfar, 179 F.3d 1244, 1246 n. 3 (9th Cir.1999), and we affirm.
The district court properly dismissed Meyers' action because he failed to allege facts demonstrating that defendants made *74false descriptions or representations of fact or false designations of origin in connection with the advertising and/or sale of goods or services. See 15 U.S.C. § 1125(a); Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 734-35 (9th Cir.1999).
We do not reach the district court’s denial of Meyers’ Rule 59 motion because the parties provided no argument on the issue. See Kim v. Kang, 154 F.3d 996, 1000 (9th Cir.1998).
We grant Graves’ and Empire’s motion to file appendices. The clerk shall file Appendix 1 and Appendix 2 received by the Court on April 4, 2003.
We deny Appellees Graves’, Empire’s, Palmer’s, Veralrud’s, Harwood’s, and Guard Publishing’s request for attorneys fees and costs without prejudice to the filing of an itemized and verified Bill of Costs pursuant to FRAP 39(d) and 9th Cir. R. 39-1.1, and a motion for attorneys fees pursuant to 9th Cir. R. 39-1.6.
Meyers’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.